IN THE COURT OF APPEALS OF IOWA

                                     No. 16-1902
                               Filed January 10, 2018


IOWA ASSOCIATION OF ORIENTAL MEDICINE AND ACUPUNCTURE,
     Petitioner-Appellant,

vs.

IOWA BOARD OF PHYSICAL AND OCCUPATIONAL THERAPY,
     Respondent-Appellee,

and

IOWA PHYSICAL THERAPY ASSOCIATION,
     Intervenor-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, David M. Porter,

Judge.


       The Iowa Association of Oriental Medicine and Acupuncture appeals a

district court ruling on its petition for judicial review following a declaratory order

by the Iowa Board of Physical and Occupational Therapy. AFFIRMED.


       Frank Steinbach III of McEnroe, Gotsdiner, Brewer, Steinbach & Rothman,

P.C., West Des Moines, and Brent Foster, Hood River, Oregon, for appellant.

       Thomas J. Miller, Attorney General, and Laura C. Steffensmeier, Assistant

Attorney General, for appellee Iowa Board of Physical and Occupational Therapy

       Douglas L. Struyk of Carney & Appleby, P.L.C., Des Moines, and John J.

Bennett, Alexandria, Virginia, for appellee Iowa Physical Therapy Association.


       Heard by Danilson, C.J., and Doyle and Mullins, JJ.
                                              2


MULLINS, Judge.

       The Iowa Association of Oriental Medicine and Acupuncture (Association)

appeals a district court ruling on its petition for judicial review following an order

by the Iowa Board of Physical and Occupational Therapy (Board) declaring the

practice of “dry needling”1 falls within the definition of “physical therapy”

contained in Iowa Code section 148A.1(1)(b) (2015). The Association contends

the Board’s determination is an irrational, illogical, or wholly unjustifiable

interpretation of the statute.2 See Iowa Code § 17A.19(10)(l).3

I.     Background Facts and Proceedings

       In August 2015, the Association petitioned the Board for a declaratory

order defining “dry needling” as a form of acupuncture and a practice not within

the legal scope of the practice of physical or occupational therapy. The gist of

the Association’s position on the matter was that physical therapists and other

professionals were engaging in dry needling without formal acupuncture training,

such was detrimental to public safety, and the practice of dry needling should be

reserved for advanced acupuncture practitioners. In September, the American


1
   The district court implicitly adopted the Board and Federation of State Boards of
Physical Therapy’s definition of dry needling:
         Dry needling is a skilled technique performed by a physical therapist
         using filiform needles to penetrate the skin and/or underlying tissue to
         affect change in body structures and functions for the evaluation and
         management of neuromusculoskeletal conditions, pain, movement
         impairments, and disability.
2
   The Association also argues the Board’s interpretation of section 148A.1(1)(b) is
beyond its statutory authority. See Iowa Code § 17A.19(10)(b). The Association’s
argument appears to be, however, that the Board’s determination is only beyond its
statutory authority because it is based upon an irrational, illogical, or wholly unjustifiable
application of the law. We therefore only consider, as did the district court, the viability
of the Board’s determination under Iowa Code section 17A.19(10)(l).
3
  In this opinion, references to chapter 17A are to the 2016 version of the Iowa Code. All
other statutory references are to the 2015 version.
                                         3


Physical Therapy Association and the Iowa Physical Therapy Association (IPTA)

filed a joint petition to intervene and generally argued the practice of dry needling

falls within the statutory definition of physical therapy. The Board granted the

petition for intervention and established a forty-five-day public comment period.

       In January 2016, following the submission of hundreds of comments and

oral arguments by the parties, the Board issued its ruling declaring “[d]ry needling

falls within the definition of physical therapy because it is a rehabilitative

procedure used to prevent, correct, minimize, or alleviate a physical impairment.”

See id. § 148A.1(1)(b). In its ruling, the Board repeated its informal position that

there is “nothing in the laws and rules governing the practice of physical therapy

to prohibit a physical therapist from performing dry needling, provided the

physical therapist ha[s] adequate training to competently perform the technique.”

The Board noted several differences between dry needling and acupuncture but

declined to rule whether or not dry needling is acupuncture, citing a lack of

jurisdiction. See generally id. § 148E.1(3) (placing oversight of the practice of

acupuncture with the board of medicine).

       The Association filed a petition for judicial review of the Board’s

declaratory ruling, see id. § 17A.19(1)–(2), arguing the Board “exceeded its

authority in its determination dry needling is within the scope of physical therapy”

and erroneously interpreted section 148A.1(1)(b).       The district court granted

IPTA’s subsequent motion to intervene. The district court heard oral arguments

in July 2016 and, in October, issued an order affirming the Board’s ruling,

concluding the Association failed to meet its “burden of demonstrating the
                                           4


Board’s decision was irrational, illogical, or wholly unjustifiable.” This appeal

followed.

II.    Standard of Review

       “Judicial review of agency decisions is governed by Iowa Code section

17A.19.” Brakke v. Iowa Dep’t of Nat. Res., 897 N.W.2d 522, 530 (Iowa 2017)

(quoting Kay-Decker v. Iowa State Bd. of Tax Review, 857 N.W.2d 216, 222

(Iowa 2014)). The district court acts in an appellate capacity in judicial-review

proceedings. Iowa Med. Soc’y v. Iowa Bd. of Nursing, 831 N.W.2d 826, 838

(Iowa 2013) (quoting City of Sioux City v. GME, Ltd., 584 N.W.2d 322, 324 (Iowa

1998)). On appeal, this court “appl[ies] the standards of section 17A.19(10) to

determine if we reach the same results as the district court.” Brakke, 897 N.W.2d

at 530 (quoting Renda v. Iowa Civil Rights Comm’n, 784 N.W.2d 8, 10 (Iowa

2010)). Relief in a judicial-review proceeding is appropriate only “if the agency

action prejudiced the substantial rights of the petitioner and if the agency action

falls within one of the criteria listed in section 17A.19(10)(a) through (n).” Id.

       “The boards for the various professions shall adopt all necessary and

proper rules to administer and interpret this chapter [147] and chapters 148

through 158, except chapter 148D.” Iowa Code § 147.76. Thus, there is no

question the legislature has granted the Board interpretive authority as to chapter

148A. Cf. Iowa Med. Soc’y, 831 N.W.2d at 827, 838; Houck v. Iowa Bd. of

Pharmacy Exam’rs, 752 N.W.2d 14, 18 (Iowa 2008); Al-Jurf v. Iowa Bd. of Med.,

No. 12-0293, 2013 WL 3830159, at *4 (Iowa Ct. App. July 24, 2013). Where the

legislature has granted an agency such authority, “[w]e defer to the agency’s

interpretation of law” and “will overturn an agency’s interpretation of law . . . only
                                            5


if the agency’s interpretation is ‘irrational, illogical, or wholly unjustifiable.’”

Brakke, 897 N.W.2d     at   530    (citations   omitted);   accord    Iowa   Code

§ 17A.19(10)(l). This is akin to “a deferential abuse-of-discretion standard of

review.” Thoms v. Iowa Pub. Emp. Ret. Sys., 715 N.W.2d 7, 11 (Iowa 2006).

III.   Analysis

       “An agency shall have only that authority or discretion delegated or

conferred upon the agency by law and shall not expand or enlarge its authority or

discretion beyond the powers delegated to or conferred upon the agency.” Iowa

Code § 17A.23(3). The Association challenges the Board’s interpretation of a

term used within the legislature’s definition of “physical therapy” in Iowa Code

section 148A.1(1)(b). “Physical therapy” is statutorily defined as follows:

       “physical therapy” is that branch of science that deals with the
       evaluation and treatment of human capabilities and impairments.
       Physical therapy uses the effective properties of physical agents
       including, but not limited to, mechanical devices, heat, cold, air,
       light, water, electricity, and sound, and therapeutic exercises, and
       rehabilitative procedures to prevent, correct, minimize, or alleviate a
       physical impairment.

Id. § 148A.1(1)(b) (emphasis added). The Board determined, “Dry needling falls

within the definition of physical therapy because it is a rehabilitative procedure

used to prevent, correct, minimize, or alleviate a physical impairment.”            The

Association specifically contends the Board’s interpretation of the term

“rehabilitative procedures” is irrational, illogical, or wholly unjustifiable.

       Although the legislature defined “physical therapy,” it did not define the

terms used within its definition, namely the term “rehabilitative procedures.” See

id. The legislature has not defined the term “rehabilitative procedures” elsewhere

in the code, and, based on the language of the statute, the term appears to be a
                                          6


substantive term within the special expertise of the Board.             Under these

circumstances, we conclude the legislature has expressly authorized the Board

to interpret the term “rehabilitative procedures.” See Renda, 784 N.W.2d at 14

(“[W]hen the statutory provision being interpreted is a substantive term within the

special expertise of the agency, we have concluded that the agency has been

vested with the authority to interpret the provisions. . . . When the provisions to

be interpreted are found in a statute other than the statute the agency has been

tasked with enforcing, we have generally concluded interpretive power was not

vested with the agency.”); see also Iowa Code § 147.76. The Iowa Supreme

Court has directed that our review in such circumstances “is controlled in large

part by the deference we afford to decisions of administrative agencies.” Iowa

Med. Soc’y, 831 N.W.2d at 839.

       Where the legislature “clearly delegates discretionary authority to an

agency to interpret or elaborate a statutory term based on the agency’s own

special expertness, the court may not simply substitute its view as to the

meaning or elaboration of the term for that of the agency” unless the agency

interpretation is irrational, illogical, or wholly unjustifiable. Renda, 784 N.W.2d at

11 (quoting Arthur E. Bonfield, Amendments to Iowa Administrative Procedure

Act, Report on Selected Provisions to Iowa State Bar Association and Iowa State

Government 62 (1998)); see Iowa Code § 17A.19(10)(l). Where, as here, “the

statutory provision being interpreted is a substantive term within the special

expertise of the agency, . . . the agency has . . . the authority to interpret the

provisions.” Renda, 784 N.W.2d at 14.
                                            7


       The Association’s general argument is that the Board’s interpretation

expands the scope of physical therapy beyond what the legislature intended and

is therefore an irrational, illogical, or wholly unjustifiable interpretation of the

statute. In determining the legislature’s intent, we consider “the words chosen by

the legislature, not what it should or might have said.”             Auen v. Alcoholic

Beverages Div., 679 N.W.2d 586, 590 (Iowa 2004); accord State v. Pettijohn, 899
N.W.2d 1, 15 (Iowa 2017). “When the legislature fails to define a statutory term,

we examine the context in which the term appears and accord the term its

ordinary and common meaning.” Pettijohn, 899 N.W.2d at 16. We consider the

statute as a whole, not just isolated words or phrases. Id.

       The statute, by its punctuation and repetitive use of the word “and,” clearly

groups physical therapy into three separate categories of treatment that “prevent,

correct, minimize, or alleviate a physical impairment”: (1) the use of “effective

properties of physical agents including, but not limited to, mechanical devices,

heat, cold, air, light, water, electricity, and sound,” (2) “therapeutic exercises,”

and (3) “rehabilitative procedures.”4        See Iowa Code § 148A.1(1)(b).           The

Association argues the non-invasive nature of the “physical agents” noted in the

first grouping restricts rehabilitative procedures in the third grouping to non-

4
  The statute provides:
         Physical therapy uses the effective properties of physical agents
         including, but not limited to, mechanical devices, heat, cold, air, light,
         water, electricity, and sound, and therapeutic exercises, and rehabilitative
         procedures to prevent, correct, minimize, or alleviate a physical
         impairment.
Iowa Code § 148A.1(1)(b) (emphasis added). Focusing on the language of the relevant
grouping, the statute effectively defines that category of physical therapy as the use of
“rehabilitative procedures to prevent, correct, minimize, or alleviate a physical
impairment.” Cf. Sullivan v. Abraham, 488 S.W.3d 294, 298–98 (Tex. 2016) (concluding
legislative use of oxford or serial comma before the term “and” separates the terms in
the series and therefore limits term modifiers to their particular grouping in a statute).
                                         8


invasive treatment, which would not include dry needling.         Based on the

punctuation and wording of the statute, quoted in its entirety above, we conclude

the only matters limiting the invasiveness of potential rehabilitative procedures

under the statute are the term’s common and ordinary meaning and Iowa Code

section 148A.5, which expressly prohibits physical therapists from practicing

“operative or osteopathic surgery or chiropractic manipulation” and from

administering or prescribing any drug.

      With these contextual limitations in mind, we accord the term

“rehabilitative procedures” its ordinary and common meaning in order to

determine legislative intent.   See Pettijohn, 899 N.W.2d at 16 (“When the

legislature fails to define a statutory term, we examine the context in which the

term appears and accord the term its ordinary and common meaning.”).

“Rehabilitative” in the treatment context ordinarily concerns efforts intended “to

restore [a person] to a condition of health or normal activity.” Webster’s Third

New International Dictionary 1914 (unabridged ed. 2002). A “procedure” is “a

particular way of doing or of going about the accomplishment of something.” Id.

at 1807.

      As did the Board, we recognize that the ordinary and common meaning of

the term “rehabilitative procedures” is broad.   The Association complains the

Board’s broad use of the term effectively expands the definition of physical

therapy to include almost any type of procedure. We limit our consideration of

procedures to the facts of this case, not hypotheticals. And, the record before us

reveals physical therapists have been engaged in the practice of dry needling for

several years in Iowa, generally without incident. The Association finally argues
                                          9


dry needling is, in fact, acupuncture and, because acupuncture is regulated

under Iowa Code chapter 148E, the legislature could not have intended to allow

physical therapists to engage in dry needling. The Board, however, correctly

determined it lacked jurisdiction to determine whether dry needling amounts to

acupuncture, as that question—and whether to address it—is reserved for the

board of medicine. See Iowa Code §§ 147.76, 148E.1(3). The issue of whether

dry needling amounts to acupuncture is therefore not ripe for our review. See

State v. Tripp, 776 N.W.2d 855, 859 (Iowa 2010) (quoting State v. Iowa Dist. Ct.,

616 N.W.2d 757, 578 (Iowa 2000)). The Association's complaint that the Board

allows physical therapists to engage in dry needling absent specific training is

premature, inasmuch as the Board has delayed the promulgation of

administrative rules on the matter until this litigation is resolved. In any event, the

Board has taken the position that physical therapists cannot engage in dry

needling absent adequate training to competently perform the technique.

       The Board consists of seven members: three physical therapists, two

occupational therapists, and two members of the public.                  Iowa Code

§ 147.14(1)(j). The Board is generally allowed to apply its expertise in the area

of physical therapy to determine what matters are within the scope of the

practice. In granting deference to the Board’s expertise in the area of physical

therapy, we conclude its determination that the practice of dry needling falls

within the definition of physical therapy was not irrational, illogical, or wholly

unjustifiable. As such, we affirm the district court’s denial and dismissal of the

Association’s petition for judicial review of the Board’s declaratory order.

       AFFIRMED.